United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-3685
                      ___________________________

   Bradley R. Hartke; Douglas P. Hartke; Joan L. Hartke, individually and as
   Trustees of the Joan L. Hartke QTIP Marital Trust dated 7/12/1996 and as
Trustees of the Robert Eugene Hartke Family Trust dated 7/12/1996; The Joan L.
 Hartke QTIP Marital Trust dated 7/12/1996; The Robert Eugene Hartke Family
                             Trust dated 7/12/1996

                     lllllllllllllllllllllPlaintiffs - Appellees

                                         v.

                                   WIPT, Inc.

                           lllllllllllllllllllllDefendant

                             Roger Dean Waldner

                     lllllllllllllllllllllDefendant - Appellant

           The One Stop, Inc.; RDW-KILT, Inc.; Community Bank

                           lllllllllllllllllllllDefendants
                                   ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                         Submitted: October 17, 2018
                           Filed: January 17, 2019
                                [Unpublished]
                                ____________
Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Bradley R. Hartke, Douglas P. Hartke, and Joan L. Hartke, individually and as
trustees of Hartke-related trusts (collectively, Hartkes) filed an action in the United
States District Court seeking a declaration that promissory notes they executed to
entities owned by Roger Dean Waldner were unenforceable.                       Waldner
counterclaimed, seeking recovery on the notes. All parties moved for judgment on
the pleadings. The district court1 denied Waldner’s motion for judgment on the
pleadings and granted the Hartkes’ motion for judgment on the pleadings. Waldner
appeals.2 We have jurisdiction, 28 U.S.C. § 1291, and review de novo the district
court’s entry of judgment on the pleadings, Schnuck Markets, Inc. v. First Data
Merchant Services Corp., 852 F.3d 732, 737 (8th Cir. 2017), and its interpretation and
application of state law, Nolles v. State Committee for Reorganization of School
Districts, 524 F.3d 892, 901 (8th Cir. 2008). Having carefully reviewed the parties’
briefs, the record, and the applicable legal principles, we find no reversible error in
the district court’s disposition of this matter. Accordingly, we affirm the judgment
of the district court. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
      2
          A separate appeal was filed by Waldner-owned entities in No. 17-3702.

                                         -2-